Exhibit 10.36

VIGNETTE CORPORATION

1999 EQUITY INCENTIVE PLAN

As Amended and Restated

May 26, 2006



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page

ARTICLE 1. INTRODUCTION

   1

ARTICLE 2. ADMINISTRATION

   1

2.1 Committee Composition

   1

2.2 Committee Responsibilities

   1

2.3 Committee for Non-Officer Grants

   1

ARTICLE 3. SHARES AVAILABLE FOR GRANTS

   2

3.1 Basic Limitation

   2

3.3 Additional Shares

   2

3.4 Dividend Equivalents

   2

ARTICLE 4. ELIGIBILITY

   2

4.1 Incentive Stock Options

   2

4.2 Other Grants

   2

ARTICLE 5. OPTIONS

   2

5.1 Stock Option Agreement

   2

5.2 Number of Shares

   3

5.3 Exercise Price

   3

5.4 Exercisability and Term

   3

5.6 Modification or Assumption of Options

   3

5.7 Buyout Provisions

   3

ARTICLE 6. PAYMENT FOR OPTION SHARES

   3

6.1 General Rule

   3

6.2 Surrender of Common Stock

   4

6.3 Exercise/Sale

   4

6.4 Exercise/Pledge

   4

6.5 Promissory Note

   4

6.6 Other Forms of Payment

   4

ARTICLE 7. STOCK APPRECIATION RIGHTS

   4

7.1 SAR Agreement

   4

7.2 Number of Shares

   4

7.3 Exercise Price

   5

7.4 Exercisability and Term

   5

7.5 Exercise of SARs

   5

7.6 Modification or Assumption of SARs

   5

ARTICLE 8. RESTRICTED SHARES

   5

8.1 Restricted Stock Agreement

   5

8.2 Payment for Awards

   5

8.3 Vesting Conditions

   6

8.4 Voting and Dividend Rights

   6

 

i



--------------------------------------------------------------------------------

ARTICLE 9. STOCK UNITS

   6

9.1 Stock Unit Agreement

   6

9.2 Payment for Awards

   6

9.3 Vesting Conditions

   6

9.4 Voting and Dividend Rights

   6

9.5 Form and Time of Settlement of Stock Units

   7

9.6 Death of Recipient

   7

9.7 Creditors’ Rights

   7

ARTICLE 10. CHANGE IN CONTROL

   7

10.1 Effect of Change in Control

   7

10.2 Involuntary Termination

   7

ARTICLE 11. PROTECTION AGAINST DILUTION

   8

11.1 Adjustments

   8

11.2 Dissolution or Liquidation

   8

11.3 Reorganizations

   8

ARTICLE 12. DEFERRAL OF AWARDS

   9

ARTICLE 13. AWARDS UNDER OTHER PLANS

   9

ARTICLE 14. PAYMENT OF DIRECTOR’S FEES IN SECURITIES

   9

14.1 Effective Date

   9

14.2 Elections to Receive NSOs, Restricted Shares or Stock Units

   9

14.3 Number and Terms of NSOs, Restricted Shares or Stock Units

   10

ARTICLE 15. LIMITATION ON RIGHTS

   10

15.1 Retention Rights

   10

15.2 Stockholders’ Rights

   10

15.3 Regulatory Requirements

   10

ARTICLE 16. WITHHOLDING TAXES

   10

16.1 General

   10

16.2 Share Withholding

   10

ARTICLE 17. FUTURE OF THE PLAN

   11

17.1 Term of the Plan

   11

17.2 Amendment or Termination

   11

ARTICLE 18. LIMITATION ON PAYMENTS

   11

18.1 Scope of Limitation

   11

18.2 Basic Rule

   11

18.3 Reduction of Payments

   11

18.4 Overpayments and Underpayments

   12

18.5 Related Corporations

   12

ARTICLE 19. DEFINITIONS

   12

 

ii



--------------------------------------------------------------------------------

VIGNETTE CORPORATION

1999 EQUITY INCENTIVE PLAN

ARTICLE 1.         INTRODUCTION.

The Plan was adopted by the Board to be effective as of the date of the IPO. The
purpose of the Plan is to promote the long-term success of the Corporation and
the creation of stockholder value by (a) encouraging Employees, Outside
Directors and Consultants to focus on critical long-range objectives,
(b) encouraging the attraction and retention of Employees, Outside Directors and
Consultants with exceptional qualifications and (c) linking Employees, Outside
Directors and Consultants directly to stockholder interests through increased
stock ownership. The Plan seeks to achieve this purpose by providing for Awards
in the form of Restricted Shares, Stock Units, Options (which may constitute
incentive stock options or nonstatutory stock options) or stock appreciation
rights.

The Plan shall be governed by, and construed in accordance with, the laws of the
State of Delaware (except their choice-of-law provisions).

ARTICLE 2.         ADMINISTRATION.

2.1 Committee Composition. The Plan shall be administered by the Committee. The
Committee shall consist exclusively of two or more directors of the Corporation,
who shall be appointed by the Board. In addition, the composition of the
Committee shall satisfy:

(a) Such requirements as the Securities and Exchange Commission may establish
for administrators acting under plans intended to qualify for exemption under
Rule 16b-3 (or its successor) under the Exchange Act; and

(b) Such requirements as the Internal Revenue Service may establish for outside
directors acting under plans intended to qualify for exemption under
Section 162(m)(4)(C) of the Code.

2.2 Committee Responsibilities. The Committee shall (a) select the Employees,
Outside Directors and Consultants who are to receive Awards under the Plan,
(b) determine the type, number, vesting requirements and other features and
conditions of such Awards, (c) interpret the Plan and (d) make all other
decisions relating to the operation of the Plan. The Committee may adopt such
rules or guidelines as it deems appropriate to implement the Plan. The
Committee’s determinations under the Plan shall be final and binding on all
persons.

2.3 Committee for Non-Officer Grants. The Board may also appoint a secondary
committee of the Board, which shall be composed of one or more directors of the
Corporation who need not satisfy the requirements of Section 2.1. Such secondary
committee may administer the Plan with respect to Employees and Consultants, who
are not considered officers or directors of the Corporation under Section 16 of
the Exchange Act, may grant Awards under the Plan to such Employees and
Consultants and may determine all features and conditions of such Awards. Within
the limitations of this Section 2.3, any reference in the Plan to the Committee
shall include such secondary committee.



--------------------------------------------------------------------------------

ARTICLE 3.         SHARES AVAILABLE FOR GRANTS.

3.1 Basic Limitation. Shares of Common Stock issued pursuant to the Plan may be
authorized but unissued shares or treasury shares. The aggregate number of
Options, SARs, Stock Units and Restricted Shares awarded under the Plan shall
not exceed (a) 7,239,387, plus (b) the additional shares of Common Stock
described in Section 3.3. The limitation of this Section 3.1 shall be subject to
adjustment pursuant to Article 11.

3.2 Additional Shares. If Restricted Shares or shares of Common Stock issued
upon the exercise of Options are forfeited (including any options incorporated
from the Predecessor Plan), then such shares of Common Stock shall again become
available for Awards under the Plan. If Stock Units, Options or SARs are
forfeited or terminate for any other reason before being exercised, then the
corresponding shares of Common Stock shall again become available for Awards
under the Plan. If Stock Units are settled, then only the number of shares of
Common Stock (if any) actually issued in settlement of such Stock Units shall
reduce the number available under Section 3.1 and the balance shall again become
available for Awards under the Plan. If SARs are exercised, then only the number
of shares of Common Stock (if any) actually issued in settlement of such SARs
shall reduce the number available under Section 3.1 and the balance shall again
become available for Awards under the Plan. The foregoing notwithstanding, the
aggregate number of shares of Common Stock that may be issued under the Plan
upon the exercise of ISOs shall not be increased when Restricted Shares or other
shares of Common Stock are forfeited.

3.3 Dividend Equivalents. Any dividend equivalents paid or credited under the
Plan shall not be applied against the number of Restricted Shares, Stock Units,
Options or SARs available for Awards, whether or not such dividend equivalents
are converted into Stock Units.

ARTICLE 4.         ELIGIBILITY.

4.1 Incentive Stock Options. Only Employees who are common-law employees of the
Corporation, a Parent or a Subsidiary shall be eligible for the grant of ISOs.
In addition, an Employee who owns more than 10% of the total combined voting
power of all classes of outstanding stock of the Corporation or any of its
Parents or Subsidiaries shall not be eligible for the grant of an ISO unless the
requirements set forth in Section 422(c)(6) of the Code are satisfied.

4.2 Other Grants. Only Employees, Outside Directors and Consultants shall be
eligible for the grant of Restricted Shares, Stock Units, NSOs or SARs.

ARTICLE 5.         OPTIONS.

5.1 Stock Option Agreement. Each grant of an Option under the Plan shall be
evidenced by a Stock Option Agreement between the Optionee and the Corporation.
Such Option shall be subject to all applicable terms of the Plan and may be
subject to any other terms that are not inconsistent with the Plan. The Stock
Option Agreement shall specify whether the Option is an ISO or an NSO. The
provisions of the various Stock Option Agreements entered into under the Plan
need not be identical. Options may be granted in consideration of a reduction in
the Optionee’s other compensation. A Stock Option Agreement may provide that a
new

 

2



--------------------------------------------------------------------------------

Option will be granted automatically to the Optionee when he or she exercises a
prior Option and pays the Exercise Price in the form described in Section 6.2.

5.2 Number of Shares. Each Stock Option Agreement shall specify the number of
shares of Common Stock subject to the Option and shall provide for the
adjustment of such number in accordance with Article 11. Options granted to any
Optionee in a single fiscal year of the Corporation shall not cover more than
1,000,000 shares of Common Stock, except that Options granted to a new Employee
in the fiscal year of the Corporation in which his or her service as an Employee
first commences shall not cover more than 1,250,000 shares of Common Stock. The
limitations set forth in the preceding sentence shall be subject to adjustment
in accordance with Article 11.

5.3 Exercise Price. Each Stock Option Agreement shall specify the Exercise
Price; provided that the Exercise Price under an ISO shall in no event be less
than 100% of the Fair Market Value of a share of Common Stock on the date of
grant and the Exercise Price under an NSO shall in no event be less than 85% of
the Fair Market Value of a share of Common Stock on the date of grant. In the
case of an NSO, a Stock Option Agreement may specify an Exercise Price that
varies in accordance with a predetermined formula while the NSO is outstanding.

5.4 Exercisability and Term. Each Stock Option Agreement shall specify the date
or event when all or any installment of the Option is to become exercisable. The
Stock Option Agreement shall also specify the term of the Option; provided that
the term of an ISO shall in no event exceed 10 years from the date of grant. A
Stock Option Agreement may provide for accelerated exercisability in the event
of the Optionee’s death, disability or retirement or other events and may
provide for expiration prior to the end of its term in the event of the
termination of the Optionee’s service. Options may be awarded in combination
with SARs, and such an Award may provide that the Options will not be
exercisable unless the related SARs are forfeited.

5.6 Modification or Assumption of Options. Within the limitations of the Plan,
the Committee may modify, extend or assume outstanding options or may accept the
cancellation of outstanding options (whether granted by the Corporation or by
another issuer) in return for the grant of new options for the same or a
different number of shares and at the same or a different exercise price. The
foregoing notwithstanding, no modification of an Option shall, without the
consent of the Optionee, alter or impair his or her rights or obligations under
such Option.

5.7 Buyout Provisions. The Committee may at any time (a) offer to buy out for a
payment in cash or cash equivalents an Option previously granted or
(b) authorize an Optionee to elect to cash out an Option previously granted, in
either case at such time and based upon such terms and conditions as the
Committee shall establish.

ARTICLE 6.         PAYMENT FOR OPTION SHARES.

6.1 General Rule. The entire Exercise Price of shares of Common Stock issued
upon exercise of Options shall be payable in cash or cash equivalents at the
time when such shares of Common Stock are purchased, except as follows:

(a) In the case of an ISO granted under the Plan, payment shall be made only
pursuant to the express provisions of the applicable Stock Option Agreement. The
Stock

 

3



--------------------------------------------------------------------------------

Option Agreement may specify that payment may be made in any form(s) described
in this Article 6.

(b) In the case of an NSO, the Committee may at any time accept payment in any
form(s) described in this Article 6.

6.2 Surrender of Common Stock. To the extent that this Section 6.2 is
applicable, all or any part of the Exercise Price may be paid by surrendering,
or attesting to the ownership of, shares of Common Stock that are already owned
by the Optionee. Such shares of Common Stock shall be valued at their Fair
Market Value on the date when the new shares of Common Stock are purchased under
the Plan. The Optionee shall not surrender, or attest to the ownership of,
shares of Common Stock in payment of the Exercise Price if such action would
cause the Corporation to recognize compensation expense (or additional
compensation expense) with respect to the Option for financial reporting
purposes.

6.3 Exercise/Sale. To the extent that this Section 6.3 is applicable, all or any
part of the Exercise Price and any withholding taxes may be paid by delivering
(on a form prescribed by the Corporation) an irrevocable direction to a
securities broker approved by the Corporation to sell all or part of the shares
of Common Stock being purchased under the Plan and to deliver all or part of the
sales proceeds to the Corporation.

6.4 Exercise/Pledge. To the extent that this Section 6.4 is applicable, all or
any part of the Exercise Price and any withholding taxes may be paid by
delivering (on a form prescribed by the Corporation) an irrevocable direction to
pledge all or part of the shares of Common Stock being purchased under the Plan
to a securities broker or lender approved by the Corporation, as security for a
loan, and to deliver all or part of the loan proceeds to the Corporation.

6.5 Promissory Note. To the extent that this Section 6.5 is applicable, all or
any part of the Exercise Price and any withholding taxes may be paid by
delivering (on a form prescribed by the Corporation) a full-recourse promissory
note. However, the par value of the shares of Common Stock being purchased under
the Plan, if newly issued, shall be paid in cash or cash equivalents.

6.6 Other Forms of Payment. To the extent that this Section 6.6 is applicable,
all or any part of the Exercise Price and any withholding taxes may be paid in
any other form that is consistent with applicable laws, regulations and rules.

ARTICLE 7.         STOCK APPRECIATION RIGHTS.

7.1 SAR Agreement. Each grant of a SAR under the Plan shall be evidenced by an
SAR Agreement between the Optionee and the Corporation. Such SAR shall be
subject to all applicable terms of the Plan and may be subject to any other
terms that are not inconsistent with the Plan. The provisions of the various SAR
Agreements entered into under the Plan need not be identical. SARs may be
granted in consideration of a reduction in the Optionee’s other compensation.

7.2 Number of Shares. Each SAR Agreement shall specify the number of shares of
Common Stock to which the SAR pertains and shall provide for the adjustment of
such number in accordance with Article 11. SARs granted to any Optionee in a
single calendar year shall in

 

4



--------------------------------------------------------------------------------

no event pertain to more than 1,000,000 shares of Common Stock, except that SARs
granted to a new Employee in the fiscal year of the Corporation in which his or
her service as an Employee first commences shall not pertain to more than
1,250,000 shares of Common Stock. The limitations set forth in the preceding
sentence shall be subject to adjustment in accordance with Article 11.

7.3 Exercise Price. Each SAR Agreement shall specify the Exercise Price. A SAR
Agreement may specify an Exercise Price that varies in accordance with a
predetermined formula while the SAR is outstanding.

7.4 Exercisability and Term. Each SAR Agreement shall specify the date when all
or any installment of the SAR is to become exercisable. The SAR Agreement shall
also specify the term of the SAR. An SAR Agreement may provide for accelerated
exercisability in the event of the Optionee’s death, disability or retirement or
other events and may provide for expiration prior to the end of its term in the
event of the termination of the Optionee’s service. SARs may be awarded in
combination with Options, and such an Award may provide that the SARs will not
be exercisable unless the related Options are forfeited. An SAR may be included
in an ISO only at the time of grant but may be included in an NSO at the time of
grant or thereafter. A SAR granted under the Plan may provide that it will be
exercisable only in the event of a Change in Control.

7.5 Exercise of SARs. Upon exercise of a SAR, the Optionee (or any person having
the right to exercise the SAR after his or her death) shall receive from the
Corporation (a) shares of Common Stock, (a) cash or (c) a combination of shares
of Common Stock and cash, as the Committee shall determine. The amount of cash
and/or the Fair Market Value of shares of Common Stock received upon exercise of
SARs shall, in the aggregate, be equal to the amount by which the Fair Market
Value (on the date of surrender) of the shares of Common Stock subject to the
SARs exceeds the Exercise Price. If, on the date when an SAR expires, the
Exercise Price under such SAR is less than the Fair Market Value on such date
but any portion of such SAR has not been exercised or surrendered, then such SAR
shall automatically be deemed to be exercised as of such date with respect to
such portion.

7.6 Modification or Assumption of SARs. Within the limitations of the Plan, the
Committee may modify, extend or assume outstanding SARs or may accept the
cancellation of outstanding SARs (whether granted by the Corporation or by
another issuer) in return for the grant of new SARs for the same or a different
number of shares and at the same or a different exercise price. The foregoing
notwithstanding, no modification of an SAR shall, without the consent of the
Optionee, alter or impair his or her rights or obligations under such SAR.

ARTICLE 8.         RESTRICTED SHARES.

8.1 Restricted Stock Agreement. Each grant of Restricted Shares under the Plan
shall be evidenced by a Restricted Stock Agreement between the recipient and the
Corporation. Such Restricted Shares shall be subject to all applicable terms of
the Plan and may be subject to any other terms that are not inconsistent with
the Plan. The provisions of the various Restricted Stock Agreements entered into
under the Plan need not be identical.

8.2 Payment for Awards. Subject to the following sentence, Restricted Shares may
be sold or awarded under the Plan for such consideration as the Committee may
determine,

 

5



--------------------------------------------------------------------------------

including (without limitation) cash, cash equivalents, full-recourse promissory
notes, past services and future services. To the extent that an Award consists
of newly issued Restricted Shares, the Award recipient shall furnish
consideration with a value not less than the par value of such Restricted Shares
in the form of cash, cash equivalents or past services rendered to the
Corporation (or a Parent or Subsidiary), as the Committee may determine.

8.3 Vesting Conditions. Each award of Restricted Shares may or may not be
subject to vesting. Vesting shall occur, in full or in installments, upon
satisfaction of any conditions, including specifically any Performance Goals,
specified in the Restricted Stock Agreement. A Restricted Stock Agreement may
provide for accelerated vesting in the event of the Participant’s death,
disability or retirement or other events.

8.4 Voting and Dividend Rights. The holders of Restricted Shares awarded under
the Plan shall have the same voting, dividend and other rights as the
Corporation’s other stockholders. A Restricted Stock Agreement, however, may
require that the holders of Restricted Shares invest any cash dividends received
in additional Restricted Shares. Such additional Restricted Shares shall be
subject to the same conditions and restrictions as the Award with respect to
which the dividends were paid.

8.5 Number of Restricted Shares. Restricted Shares granted to any individual in
a single fiscal year of the Corporation shall not cover more than 750,000 shares
of Common Stock. The limitations set forth in the preceding sentence shall be
subject to adjustment in accordance with Article 11.

ARTICLE 9.         STOCK UNITS.

9.1 Stock Unit Agreement. Each grant of Stock Units under the Plan shall be
evidenced by a Stock Unit Agreement between the recipient and the Corporation.
Such Stock Units shall be subject to all applicable terms of the Plan and may be
subject to any other terms that are not inconsistent with the Plan. The
provisions of the various Stock Unit Agreements entered into under the Plan need
not be identical. Stock Units may be granted in consideration of a reduction in
the recipient’s other compensation.

9.2 Payment for Awards. To the extent that an Award is granted in the form of
Stock Units, no cash consideration shall be required of the Award recipients.

9.3 Vesting Conditions. Each Award of Stock Units may or may not be subject to
vesting. Vesting shall occur, in full or in installments, upon satisfaction of
any conditions, including specifically any Performance Goals, specified in the
Stock Unit Agreement. A Stock Unit Agreement may provide for accelerated vesting
in the event of the Participant’s death, disability or retirement or other
events.

9.4 Voting and Dividend Rights. The holders of Stock Units shall have no voting
rights. Prior to settlement or forfeiture, any Stock Unit awarded under the Plan
may, at the Committee’s discretion, carry with it a right to dividend
equivalents. Such right entitles the holder to be credited with an amount equal
to all cash dividends paid on one share of Common Stock while the Stock Unit is
outstanding. Dividend equivalents may be converted into additional Stock Units.
Settlement of dividend equivalents may be made in the form of cash, in the form
of shares of Common Stock, or in a combination of both. Prior to distribution,
any

 

6



--------------------------------------------------------------------------------

dividend equivalents which are not paid shall be subject to the same conditions
and restrictions as the Stock Units to which they attach.

9.5 Form and Time of Settlement of Stock Units. Settlement of vested Stock Units
may be made in the form of (a) cash, (b) shares of Common Stock or (c) any
combination of both, as determined by the Committee. The actual number of Stock
Units eligible for settlement may be larger or smaller than the number included
in the original Award, based on predetermined performance factors. Methods of
converting Stock Units into cash may include (without limitation) a method based
on the average Fair Market Value of shares of Common Stock over a series of
trading days. Vested Stock Units may be settled in a lump sum or in
installments. The distribution may occur or commence when all vesting conditions
applicable to the Stock Units have been satisfied or have lapsed, or it may be
deferred to any later date. The amount of a deferred distribution may be
increased by an interest factor or by dividend equivalents. Until an Award of
Stock Units is settled, the number of such Stock Units shall be subject to
adjustment pursuant to Article 11.

9.6 Death of Recipient. Any Stock Unit Award that becomes payable after the
recipient’s death shall be distributed to the recipient’s beneficiary or
beneficiaries. Each recipient of a Stock Unit Award under the Plan shall
designate one or more beneficiaries for this purpose by filing the prescribed
form with the Corporation. A beneficiary designation may be changed by filing
the prescribed form with the Corporation at any time before the Award
recipient’s death. If no beneficiary was designated or if no designated
beneficiary survives the Award recipient, then any Stock Unit Award that becomes
payable after the recipient’s death shall be distributed to the recipient’s
estate.

9.7 Creditors’ Rights. A holder of Stock Units shall have no rights other than
those of a general creditor of the Corporation. Stock Units represent an
unfunded and unsecured obligation of the Corporation, subject to the terms and
conditions of the applicable Stock Unit Agreement.

9.8 Number of Stock Units. Stock Units granted to any individual in a single
fiscal year of the Corporation shall not cover more than 750,000 shares of
Common Stock. The limitations set forth in the preceding sentence shall be
subject to adjustment in accordance with Article 11.

ARTICLE 10.         CHANGE IN CONTROL

10.1 Effect of Change in Control. In the event of any Change in Control, each
outstanding Award shall automatically accelerate so that each such Award shall,
immediately prior to the effective date of the Change in Control, become fully
exercisable for all of the shares of Common Stock at the time subject to such
Award and may be exercised for any or all of those shares as fully-vested shares
of Common Stock. However, an outstanding Award shall not so accelerate if and to
the extent such Award is, in connection with the Change in Control, either to be
assumed by the successor corporation (or parent thereof) or to be replaced with
a comparable Award for shares of the capital stock of the successor corporation
(or parent thereof). The determination of Award comparability shall be made by
the Plan Administrator, and its determination shall be final, binding and
conclusive.

10.2 Involuntary Termination. In addition, in the event that the Award is
assumed by the successor corporation (or parent thereof) and the Participant
experiences an Involuntary Termination within eighteen months following a Change
in Control, each outstanding Award

 

7



--------------------------------------------------------------------------------

shall automatically accelerate so that each such Award shall, immediately prior
to the effective date of the Involuntary Termination, become fully exercisable
for all of the shares of Common Stock at the time subject to such Award and may
be exercised for any or all of those shares as fully-vested shares of Common
Stock.

ARTICLE 11.         PROTECTION AGAINST DILUTION.

11.1 Adjustments. In the event of a subdivision of the outstanding shares of
Common Stock, a declaration of a dividend payable in shares of Common Stock, a
declaration of a dividend payable in a form other than shares of Common Stock in
an amount that has a material effect on the price of shares of Common Stock, a
combination or consolidation of the outstanding shares of Common Stock (by
reclassification or otherwise) into a lesser number of shares of Common Stock, a
recapitalization, a spin-off or a similar occurrence, the Committee shall make
such adjustments as it, in its sole discretion, deems appropriate in one or more
of:

(a) The number of Options, SARs, Restricted Shares and Stock Units available for
future Awards under Article 3;

(b) The limitations set forth in Sections 5.2 and 8.2;

(c) The number of shares of Common Stock covered by each outstanding Option and
SAR;

(d) The Exercise Price under each outstanding Option and SAR; or

(e) The number of Stock Units included in any prior Award which has not yet been
settled.

Except as provided in this Article 11, a Participant shall have no rights by
reason of any issue by the Corporation of stock of any class or securities
convertible into stock of any class, any subdivision or consolidation of shares
of stock of any class, the payment of any stock dividend or any other increase
or decrease in the number of shares of stock of any class.

11.2 Dissolution or Liquidation. To the extent not previously exercised or
settled, Options, SARs and Stock Units shall terminate immediately prior to the
dissolution or liquidation of the Corporation.

11.3 Reorganizations. In the event that the Corporation is a party to a merger
or other reorganization, outstanding Awards shall be subject to the agreement of
merger or reorganization. Such agreement shall provide for (a) the continuation
of the outstanding Awards by the Corporation, if the Corporation is a surviving
corporation, (b) the assumption of the outstanding Awards by the surviving
corporation or its parent or subsidiary, (c) the substitution by the surviving
corporation or its parent or subsidiary of its own awards for the outstanding
Awards, (d) full exercisability or vesting and accelerated expiration of the
outstanding Awards or (e) settlement of the full value of the outstanding Awards
in cash or cash equivalents followed by cancellation of such Awards.

 

8



--------------------------------------------------------------------------------

ARTICLE 12.         DEFERRAL OF AWARDS.

The Committee (in its sole discretion) may permit or require a Participant to:

(a) Have cash that otherwise would be paid to such Participant as a result of
the exercise of an SAR or the settlement of Stock Units credited to a deferred
compensation account established for such Participant by the Committee as an
entry on the Corporation’s books;

(b) Have shares of Common Stock that otherwise would be delivered to such
Participant as a result of the exercise of an Option or SAR converted into an
equal number of Stock Units; or

(c) Have shares of Common Stock that otherwise would be delivered to such
Participant as a result of the exercise of an Option or SAR or the settlement of
Stock Units converted into amounts credited to a deferred compensation account
established for such Participant by the Committee as an entry on the
Corporation’s books. Such amounts shall be determined by reference to the Fair
Market Value of such shares of Common Stock as of the date when they otherwise
would have been delivered to such Participant.

A deferred compensation account established under this Article 12 may be
credited with interest or other forms of investment return, as determined by the
Committee. A Participant for whom such an account is established shall have no
rights other than those of a general creditor of the Corporation. Such an
account shall represent an unfunded and unsecured obligation of the Corporation
and shall be subject to the terms and conditions of the applicable agreement
between such Participant and the Corporation. If the deferral or conversion of
Awards is permitted or required, the Committee (in its sole discretion) may
establish rules, procedures and forms pertaining to such Awards, including
(without limitation) the settlement of deferred compensation accounts
established under this Article 12.

ARTICLE 13.         AWARDS UNDER OTHER PLANS.

The Corporation may grant awards under other plans or programs. Such awards may
be settled in the form of shares of Common Stock issued under this Plan. Such
shares of Common Stock shall be treated for all purposes under the Plan like
shares of Common Stock issued in settlement of Stock Units and shall, when
issued, reduce the number of shares of Common Stock available under Article 3.

ARTICLE 14.         PAYMENT OF DIRECTOR’S FEES IN SECURITIES.

14.1 Effective Date. No provision of this Article 14 shall be effective unless
and until the Board has determined to implement such provision.

14.2 Elections to Receive NSOs, Restricted Shares or Stock Units. An Outside
Director may elect to receive his or her annual retainer payments and/or meeting
fees from the Corporation in the form of cash, NSOs, Restricted Shares or Stock
Units, or a combination thereof, as determined by the Board. Such NSOs,
Restricted Shares and Stock Units shall be issued under the Plan. An election
under this Article 14 shall be filed with the Corporation on the prescribed
form.

 

9



--------------------------------------------------------------------------------

14.3 Number and Terms of NSOs, Restricted Shares or Stock Units. The number of
NSOs, Restricted Shares or Stock Units to be granted to Outside Directors in
lieu of annual retainers and meeting fees that would otherwise be paid in cash
shall be calculated in a manner determined by the Board. The terms of such NSOs,
Restricted Shares or Stock Units shall also be determined by the Board.

ARTICLE 15.         LIMITATION ON RIGHTS.

15.1 Retention Rights. Neither the Plan nor any Award granted under the Plan
shall be deemed to give any individual a right to remain an Employee, Outside
Director or Consultant. The Corporation and its Parents, Subsidiaries and
Affiliates reserve the right to terminate the service of any Employee, Outside
Director or Consultant at any time, with or without cause, subject to applicable
laws, the Corporation’s certificate of incorporation and by-laws and a written
employment agreement (if any).

15.2 Stockholders’ Rights. A Participant shall have no dividend rights, voting
rights or other rights as a stockholder with respect to any shares of Common
Stock covered by his or her Award prior to the time when a stock certificate for
such shares of Common Stock is issued or, if applicable, the time when he or she
becomes entitled to receive such shares of Common Stock by filing any required
notice of exercise and paying any required Exercise Price. No adjustment shall
be made for cash dividends or other rights for which the record date is prior to
such time, except as expressly provided in the Plan.

15.3 Regulatory Requirements. Any other provision of the Plan notwithstanding,
the obligation of the Corporation to issue shares of Common Stock under the Plan
shall be subject to all applicable laws, rules and regulations and such approval
by any regulatory body as may be required. The Corporation reserves the right to
restrict, in whole or in part, the delivery of shares of Common Stock pursuant
to any Award prior to the satisfaction of all legal requirements relating to the
issuance of such shares of Common Stock, to their registration, qualification or
listing or to an exemption from registration, qualification or listing.

ARTICLE 16.         WITHHOLDING TAXES.

16.1 General. To the extent required by applicable federal, state, local or
foreign law, a Participant or his or her successor shall make arrangements
satisfactory to the Corporation for the satisfaction of any withholding tax
obligations that arise in connection with the Plan. The Corporation shall not be
required to issue any shares of Common Stock or make any cash payment under the
Plan until such obligations are satisfied.

16.2 Share Withholding. The Committee may permit a Participant to satisfy all or
part of his or her withholding or income tax obligations by having the
Corporation withhold all or a portion of any shares of Common Stock that
otherwise would be issued to him or her or by surrendering all or a portion of
any shares of Common Stock that he or she previously acquired. Such shares of
Common Stock shall be valued at their Fair Market Value on the date when taxes
otherwise would be withheld in cash.

 

10



--------------------------------------------------------------------------------

ARTICLE 17.         FUTURE OF THE PLAN.

17.1 Term of the Plan. The Plan, as set forth herein, shall become effective as
of the date of the IPO. The Plan shall remain in effect until it is terminated
under Section 17.2, except that no ISOs shall be granted on or after the
10th anniversary of the later of (a) the date when the Board adopted the Plan or
(b) the date when the Board adopted the most recent increase in the number of
shares of Common Stock available under Article 3 which was approved by the
Corporation’s stockholders.

17.2 Amendment or Termination. The Board may, at any time and for any reason,
amend or terminate the Plan. An amendment of the Plan shall be subject to the
approval of the Corporation’s stockholders only to the extent required by
applicable laws, regulations or rules. No Awards shall be granted under the Plan
after the termination thereof. The termination of the Plan, or any amendment
thereof, shall not affect any Award previously granted under the Plan.

ARTICLE 18.         LIMITATION ON PAYMENTS.

18.1 Scope of Limitation. This Article 18 shall apply to an Award only if:

(a) The independent auditors most recently selected by the Board (the
“Auditors”) determine that the after-tax value of such Award to the Participant,
taking into account the effect of all federal, state and local income taxes,
employment taxes and excise taxes applicable to the Participant (including the
excise tax under Section 4999 of the Code), will be greater after the
application of this Article 18 than it was before the application of this
Article 18; or

(b) The Committee, at the time of making an Award under the Plan or at any time
thereafter, specifies in writing that such Award shall be subject to this
Article 18 (regardless of the after-tax value of such Award to the Participant).

If this Article 18 applies to an Award, it shall supersede any contrary
provision of the Plan or of any Award granted under the Plan.

18.2 Basic Rule. In the event that the Auditors determine that any payment or
transfer by the Corporation under the Plan to or for the benefit of a
Participant (a “Payment”) would be nondeductible by the Corporation for federal
income tax purposes because of the provisions concerning “excess parachute
payments” in Section 280G of the Code, then the aggregate present value of all
Payments shall be reduced (but not below zero) to the Reduced Amount. For
purposes of this Article 18, the “Reduced Amount” shall be the amount, expressed
as a present value, which maximizes the aggregate present value of the Payments
without causing any Payment to be nondeductible by the Corporation because of
Section 280G of the Code.

18.3 Reduction of Payments. If the Auditors determine that any Payment would be
nondeductible by the Corporation because of Section 280G of the Code, then the
Corporation shall promptly give the Participant notice to that effect and a copy
of the detailed calculation thereof and of the Reduced Amount, and the
Participant may then elect, in his or her sole discretion, which and how much of
the Payments shall be eliminated or reduced (as long as after such election the
aggregate present value of the Payments equals the Reduced Amount) and shall
advise the Corporation in writing of his or her election within 10 days of
receipt of notice. If no

 

11



--------------------------------------------------------------------------------

such election is made by the Participant within such 10-day period, then the
Corporation may elect which and how much of the Payments shall be eliminated or
reduced (as long as after such election the aggregate present value of the
Payments equals the Reduced Amount) and shall notify the Participant promptly of
such election. For purposes of this Article 18, present value shall be
determined in accordance with Section 280G(d)(4) of the Code. All determinations
made by the Auditors under this Article 18 shall be binding upon the Corporation
and the Participant and shall be made within 60 days of the date when a Payment
becomes payable or transferable. As promptly as practicable following such
determination and the elections hereunder, the Corporation shall pay or transfer
to or for the benefit of the Participant such amounts as are then due to him or
her under the Plan and shall promptly pay or transfer to or for the benefit of
the Participant in the future such amounts as become due to him or her under the
Plan.

18.4 Overpayments and Underpayments. As a result of uncertainty in the
application of Section 280G of the Code at the time of an initial determination
by the Auditors hereunder, it is possible that Payments will have been made by
the Corporation which should not have been made (an “Overpayment”) or that
additional Payments which will not have been made by the Corporation could have
been made (an “Underpayment”), consistent in each case with the calculation of
the Reduced Amount hereunder. In the event that the Auditors, based upon the
assertion of a deficiency by the Internal Revenue Service against the
Corporation or the Participant which the Auditors believe has a high probability
of success, determine that an Overpayment has been made, such Overpayment shall
be treated for all purposes as a loan to the Participant which he or she shall
repay to the Corporation, together with interest at the applicable federal rate
provided in Section 7872(f)(2) of the Code; provided, however, that no amount
shall be payable by the Participant to the Corporation if and to the extent that
such payment would not reduce the amount which is subject to taxation under
Section 4999 of the Code. In the event that the Auditors determine that an
Underpayment has occurred, such Underpayment shall promptly be paid or
transferred by the Corporation to or for the benefit of the Participant,
together with interest at the applicable federal rate provided in
Section 7872(f)(2) of the Code.

18.5 Related Corporations. For purposes of this Article 18, the term
“Corporation” shall include affiliated corporations to the extent determined by
the Auditors in accordance with Section 280G(d)(5) of the Code.

ARTICLE 19.         PERFORMANCE-BASED AWARDS

19.1 Purpose. The purpose of this Article 19 is to provide the Committee the
ability to qualify Awards (other than Options and SARs) that are granted
pursuant to the Plan as qualified performance-based compensation under
Section 162(m) of the Code. If the Committee, in its discretion, decides to
grant a Performance-Based Award subject to Performance Goals to a Covered
Employee, the provisions of this Article 19 will control over any contrary
provision in the Plan; provided, however, that the Committee may in its
discretion grant Awards to such Covered Employees that are based on Performance
Goals or other specific criteria or goals but that do not satisfy the
requirements of this Article 19.

19.2 Applicability. This Article 19 will apply to those Covered Employees which
are selected by the Committee to receive any Award subject to Performance Goals.
The designation of a Covered Employee as being subject to Section 162(m) of the
Code will not in any manner

 

12



--------------------------------------------------------------------------------

entitle the Covered Employee to receive an Award under the Plan. Moreover,
designation of a Covered Employee subject to Section 162(m) of the Code for a
particular period during which Performance Goals will be measure (a “Performance
Period”) will not require designation of such Covered Employee in any subsequent
Performance Period and designation of one Covered Employee will not require
designation of any other Covered Employee in such period or in any other period.

19.3 Procedures with Respect to Performance Based Awards. To the extent
necessary to comply with the performance-based compensation of Section 162(m) of
the Code, with respect to any Award granted subject to Performance Goals, no
later than ninety (90) days following the commencement of any fiscal year in
question or any other designated fiscal period or period of service (or such
other time as may be required or permitted by Section 162(m)), the Committee
will, in writing, (a) designate one or more Participants who are Covered
Employees, (b) select the Performance Goals applicable to the Performance
Period, (c) establish the Performance Goals, and amounts of such Awards, as
applicable, which may be earned for such Performance Period, and (d) specify the
relationship between Performance Goals and the amounts of such Awards, as
applicable, to be earned by each Covered Employee for such Performance Period.
Following the completion of each Performance Period, the Committee will certify
in writing whether the applicable Performance Goals have been achieved for such
Performance Period. In determining the amounts earned by a Covered Employee, the
Committee will have the right to reduce or eliminate (but not to increase) the
amount payable at a given level of performance to take into account additional
factors that the Committee may deem relevant to the assessment of individual or
corporate performance for the Performance Period.

19.4 Payment of Performance Based Awards. Unless otherwise provided in the
applicable Award Agreement, a Covered Employee must be employed by the Company
or a Related Entity on the day a Performance-Based Award for such Performance
Period is paid to the Covered Employee. Furthermore, a Covered Employee will be
eligible to receive payment pursuant to a Performance-Based Award for a
Performance Period only if the Performance Goals for such period are achieved.

19.5 Additional Limitations. Notwithstanding any other provision of the Plan,
any Award which is granted to a Covered Employee and is intended to constitute
qualified performance based compensation under Section 162(m) of the Code will
be subject to any additional limitations set forth in the Code (including any
amendment to Section 162(m)) or any regulations and ruling issued thereunder
that are requirements for qualification as qualified performance-based
compensation as described in Section 162(m) of the Code, and the Plan will be
deemed amended to the extent necessary to conform to such requirements.

ARTICLE 20.         DEFINITIONS.

20.1 “Affiliate” means any entity other than a Subsidiary, if the Corporation
and/or one or more Subsidiaries own not less than 50% of such entity.

20.2 “Award” means any award of an Option, an SAR, a Restricted Share or a Stock
Unit under the Plan.

20.3 “Board” means the Corporation’s Board of Directors, as constituted from
time to time.

 

13



--------------------------------------------------------------------------------

20.4 “Change in Control” shall mean:

(a) The consummation of a merger or consolidation of the Corporation with or
into another entity or any other corporate reorganization, if more than 50% of
the combined voting power of the continuing or surviving entity’s securities
outstanding immediately after such merger, consolidation or other reorganization
is owned by persons who were not stockholders of the Corporation immediately
prior to such merger, consolidation or other reorganization;

(b) The sale, transfer or other disposition of all or substantially all of the
Corporation’s assets;

(c) A change in the composition of the Board, as a result of which fewer than
two-thirds of the incumbent directors are directors who either (i) had been
directors of the Corporation on the date 24 months prior to the date of the
event that may constitute a Change in Control (the “original directors”) or
(ii) were elected, or nominated for election, to the Board with the affirmative
votes of at least a majority of the aggregate of the original directors who were
still in office at the time of the election or nomination and the directors
whose election or nomination was previously so approved; or

(d) Any transaction as a result of which any person is the “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Corporation representing at least 50% of the total voting
power represented by the Corporation’s then outstanding voting securities. For
purposes of this Paragraph (d), the term “person” shall have the same meaning as
when used in Sections 13(d) and 14(d) of the Exchange Act but shall exclude (i)
a trustee or other fiduciary holding securities under an employee benefit plan
of the Corporation or of a Parent or Subsidiary and (ii) a corporation owned
directly or indirectly by the stockholders of the Corporation in substantially
the same proportions as their ownership of the common stock of the Corporation.

A transaction shall not constitute a Change in Control if its sole purpose is to
change the state of the Corporation’s incorporation or to create a holding
company that will be owned in substantially the same proportions by the persons
who held the Corporation’s securities immediately before such transaction.

20.5 “Code” means the Internal Revenue Code of 1986, as amended.

20.6 “Committee” means a committee of the Board, as described in Article 2.

20.7 “Common Stock” means the common stock of the Corporation.

20.8 “Consultant” means a consultant or adviser who provides bona fide services
to the Corporation, a Parent, a Subsidiary or an Affiliate as an independent
contractor. Service as a Consultant shall be considered employment for all
purposes of the Plan, except as provided in Section 4.1.

20.9 “Corporation” means Vignette Corporation, a Delaware corporation.

 

14



--------------------------------------------------------------------------------

20.10 “Covered Employee” means any Employee who would be considered a “covered
employee” within the meaning of Section 162(m) of the Code.

20.11 “Employee” means a common-law employee of the Corporation, a Parent, a
Subsidiary or an Affiliate.

20.12 “Exchange Act” means the Securities Exchange Act of 1934, as amended.

20.13 “Exercise Price,” in the case of an Option, means the amount for which one
share of Common Stock may be purchased upon exercise of such Option, as
specified in the applicable Stock Option Agreement. “Exercise Price,” in the
case of an SAR, means an amount, as specified in the applicable SAR Agreement,
which is subtracted from the Fair Market Value of one Common Share in
determining the amount payable upon exercise of such SAR.

20.14 “Fair Market Value” means the market price of shares of Common Stock,
determined by the Committee in good faith on such basis as it deems appropriate.
Whenever possible, the determination of Fair Market Value by the Committee shall
be based on the prices reported in The Wall Street Journal. Such determination
shall be conclusive and binding on all persons.

20.15 “Involuntary Termination” means the termination of the Service of any
individual which occurs by reason of:

(a) such individual’s involuntary dismissal or discharge by the Corporation for
reasons other than Misconduct, or

(b) such individual’s voluntary resignation following (A) a change in his or her
position with the Corporation which materially reduces his or her level of
responsibility, (B) a reduction in his or her level of compensation (including
base salary, fringe benefits and participation in bonus or incentive programs)
or (C) a relocation of such individual’s place of employment by more than
fifty (50) miles, provided and only if such change, reduction or relocation is
effected by the Corporation without the individual’s consent.

20.16 “IPO” means the initial offering of Common Stock to the public pursuant to
a registration statement filed by the Corporation with the Securities and
Exchange Commission.

20.17 “ISO” means an incentive stock option described in Section 422(b) of the
Code.

20.18 “Misconduct” means the commission of any act of fraud, embezzlement or
dishonesty by the Optionee or Participant, any unauthorized use or disclosure by
such person of confidential information or trade secrets of the Corporation (or
any Parent or Subsidiary), or any other intentional misconduct by such person
adversely affecting the business or affairs of the Corporation (or any Parent or
Subsidiary) in a material manner. The foregoing definition shall not be deemed
to be inclusive of all the acts or omissions which the Corporation (or any
Parent or Subsidiary) may consider as grounds for the dismissal or discharge of
any Optionee or Participant or other person in the Service of the Corporation
(or any Parent or Subsidiary).

20.19 “NSO” means a stock option not described in Sections 422 or 423 of the
Code.

 

15



--------------------------------------------------------------------------------

20.20 “Option” means an ISO or NSO granted under the Plan and entitling the
holder to purchase shares of Common Stock.

20.21 “Optionee” means an individual or estate who holds an Option or SAR.

20.22 “Outside Director” shall mean a member of the Board who is not an
Employee. Service as an Outside Director shall be considered employment for all
purposes of the Plan, except as provided in Section 4.1.

20.23 “Parent” means any corporation (other than the Corporation) in an unbroken
chain of corporations ending with the Corporation, if each of the corporations
other than the Corporation owns stock possessing 50% or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain. A corporation that attains the status of a Parent on a date after
the adoption of the Plan shall be considered a Parent commencing as of such
date.

20.24 “Participant” means an individual or estate who holds an Award.

20.25 “Performance-Based Award” means any Award granted to selected Employees,
Consultants or Directors pursuant to this Plan, but which are subject to the
terms and conditions set forth in Article 19. All Performance-Based Awards are
intended to qualify as qualified performance-based compensation under
Section 162(m) of the Code.

20.26 “Performance Goals” means the goals determined by the Committee, in its
discretion, to be applicable to a Participant with respect to an Award. As
determined by the Committee, the Performance Goals applicable to an Award may
provide for a targeted level or levels of achievement using one or more of the
following measures: (i) revenue, (ii) revenue bookings, (iii) cash flow,
(iv) cash position, (v) earnings before interest, taxes and/or depreciation and
amortization, (vi) earnings per share, (vii) expenses, (viii) product release
schedules, (ix) new product innovation, (x) cost reductions, (xi) brand
recognition and/or acceptance, (xii) product ship targets, (xiii) customer
satisfaction, (xiv) customer service, (xv) growth in market price of our common
stock, (xvi) free cash flow, (xvii) growth in revenue, (xviii) gross margin,
(xix) individual objectives, (xx) net income, (xxi) number of customers,
(xxii) operating income, (xxiii) operating margin, (xxiv) pre-tax profit,
(xxv) return on capital, (xxvi) return on net assets, (xxvii) return on
stockholder equity, (xxviii) safety, (xxix) product quality, (xxx) return on
investments, (xxxi) business divestitures and acquisitions, (xxxii) supplier
awards from significant customers, (xxxiii) time to market, (xxxiv) total return
on shares of our common stock relative to the increase in an appropriate
pre-determined index selected by the Committee, (xxxv) economic value added,
(xxxvi) market share, (xxxvii) stock price, and (xxxviii) working capital. The
Performance Goals may differ from Participant to Participant and from Award to
Award. Any criteria used may be measured, as applicable, (i) in absolute terms,
(ii) in relative terms (including, but not limited to, passage of time and/or
against another company or companies), (iii) on a per-share basis, (iv) against
the performance of the Corporation as a whole or a segment of the Corporation,
and (v) on a pre-tax or after-tax basis.

20.27 “Plan” means this Vignette Corporation 1999 Equity Incentive Plan, as
amended from time to time.

 

16



--------------------------------------------------------------------------------

20.28 “Predecessor Plan” means the Corporation’s existing 1995 Stock
Option/Stock Issuance Plan.

20.29 “Restricted Share” means a Common Share awarded under the Plan.

20.30 “Restricted Stock Agreement” means the agreement between the Corporation
and the recipient of a Restricted Share which contains the terms, conditions and
restrictions pertaining to such Restricted Share.

20.31 “SAR” means a stock appreciation right granted under the Plan.

20.32 “SAR Agreement” means the agreement between the Corporation and an
Optionee which contains the terms, conditions and restrictions pertaining to his
or her SAR.

20.33 “Stock Option Agreement” means the agreement between the Corporation and
an Optionee that contains the terms, conditions and restrictions pertaining to
his or her Option.

20.34 “Stock Unit” means a bookkeeping entry representing the equivalent of one
Common Share, as awarded under the Plan.

20.35 “Stock Unit Agreement” means the agreement between the Corporation and the
recipient of a Stock Unit which contains the terms, conditions and restrictions
pertaining to such Stock Unit.

20.36 “Subsidiary” means any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, if each of the
corporations other than the last corporation in the unbroken chain owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain. A corporation that attains
the status of a Subsidiary on a date after the adoption of the Plan shall be
considered a Subsidiary commencing as of such date.

 

17